Citation Nr: 1131414	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  06-31 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a claimed back disorder.

2.  Entitlement to service connection for a claimed bilateral knee disorder.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to June 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 RO decision.   

In October 2009, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

The Board remanded the case to the RO in May 2010 for additional development of the record.  

While the case was in remand status, the RO granted service connection for posttraumatic stress disorder (PTSD).  Therefore, this matter is no longer before the Board for the purpose of appellate review.  


FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions that are not sufficient to establish a continuity of symptomatology linking the current back or knee disability to a documented event during service.      

2.  Neither the current lumbar myofasciitis with degenerative changes nor the chondromalacia of the knees is shown to be due to an identified injury or other documented event or incident of the Veteran's period of active service.   


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by lumbar myofasciitis with degenerative changes are not due to disease or injury that was incurred in or aggravated by active service; nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  The Veteran's disability manifested by chondromalacia of the knees is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

In terms of the issue of service connection for a back and bilateral knee disability, the Veteran was sent a VCAA notice letter in April 2005.  The letter provided her with notice of the evidence necessary to substantiate her claim, the evidence VA would assist her in obtaining, and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Court has also held that that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established her status as a veteran.  She received notice as to the notice elements outlined in Pelegrini and the second and third elements in April 2005.  She received notice as to the fourth and fifth elements outlined in Dingess, via the letter mailed in May 2006.  

Content-complying VCAA notice, to the extent possible, must be provided prior to an initial unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. at 120; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Here, VCAA notice was provided in April 2005, prior to the RO's initial decision in August 2005

The U.S. Court of Appeals for Veterans Claims (Court) has held that content-complying VCAA notice must be provided prior to an initial unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. at 120.  

The April 2005 VCAA letter was sent prior to the RO's initial decision, but there was a timing deficiency with regard to the May 2006 notice letter.  This timing deficiency was cured, however, by readjudication of the claims in a September 2006 statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323-4 (Fed. Cir. 2007).  

In developing her claim, VA obtained the Veteran's service treatment records (STRs), and VA treatment records.  In addition, VA examinations were provided in June and July of 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no reported evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits.  

In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  

By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that, consistent with Bryant, VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board also finds that there was substantial compliance with the May 2010 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).

Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  VA's duty to assist is met; thus, it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In particular, with regard to the claims on appeal, the Board directed the RO to obtain any outstanding treatment records and schedule the Veteran for examination for her knees and back.  VA records from October 2009 to April 2011 were obtained.  Additionally, VA examinations were conducted in June and July of 2011 for the issues on appeal.  

As there has been substantial compliance with all directed action, further remand is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board).

No further development is required to comply with the provisions of VCAA or the implementing regulations.  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  


II.  Applicable laws and regulations

The Veteran asserts that her back and bilateral knee disorders are result of her period of active service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 


III.  Entitlement to service connection for a claimed back disorder and bilateral knee disorder.

The Veteran testified that she injured her knees in service while getting down from a forklift.  She further asserted that her current knee and back pain was due to her physical training and the constant loading and unloading of ammunition during service.  

A May 1984 service treatment record documents complaints of cervical spine pain.  In the May 1984 report of medical history, the Veteran appears to have checked the block indicating that she had or had had recurrent back pain.  In this same report, she placed an "X" in the block indicating that she had not had recurrent back pain.

Following service, the first mention of back and knee pain is in a June 2005 VA treatment record which noted complaints of knee pain every day and upper back pain on most days.  

The Veteran was afforded VA examinations in June and July of 2010 for her back and knee conditions.  She reported having low back pain and bilateral knee pain that began in service and correlated with her rigorous training and work activities during service.  The Veteran noted that her acute symptoms had diminished, but added that she continued to have an episodic course with increasing intensity and frequency of exacerbations of her back and knees.  

A June 2010 x-ray report noted the presence of mild age-appropriate degenerative changes of the lumbosacral spine.  The examiner diagnosed the Veteran with lumbar myofasciitis.  

As for the Veteran's knees, a June 2010 x-ray report was unremarkable.  There were no acute fractures or dislocation and no significant osteoarthritis changes.  Soft tissues were also unremarkable.  The examiner diagnosed the Veteran with chondromalacia of the knees.  

The examiner opined that it was less likely than not that the Veteran's lumbar myofasciitis and chondromalacia of her knees were caused by or a result of the Veteran's service.

The examiner explained that the Veteran's service treatment record did not document objective findings consistent with a high energy injury to the lumbar spine or the knees.  In the absence of such findings, a posttraumatic or chronic inflammatory process was less likely than not.  

Moreoever, the Veteran was on active duty for less than 10 years, and therefore, any microtrauma the Veteran sustained during active duty, even in aggregate, would be insufficient to initiate and sustain a posttraumatic or chronic inflammatory process since the literature suggests a 10 year exposure was the threshold time for this process.  

Furthermore, the Veteran's radiographs did not reveal advanced degenerative changes and, therefore, were inconsistent with a posttraumatic or chronic inflammatory process that was purportedly initiated in 1980.

Moreover, the Board finds the Veteran's testimony of in-service injuries to her knees when stepping off a forklift to be credible.  See Layno, 6 Vet. App. at 470 (1994).  The Board also finds that her testimony regarding constant loading and unloading of ammunition during service to also be credible.  

However, the claims folder is lacking with respect to the element needed to establish a claim for service connection - evidence of a nexus between the claimed in-service injury and the present disability.  

The Veteran also has reported having recurrent episodes of back and knee symptomatology since service, but these lay assertions alone are not sufficient to establish a continuity of symptomatology linking the current low back condition and bilateral knee disorder to service.  

The Veteran in this regard denied having or having had recurrent knee at the time of her separation examination and did receive medical attention for a low back disorder during service.  Moreover, on this record, there is no established continuity of treatment after service to support the Veteran's assertions.  

As such, the Veteran's assertions were addressed by the VA examiner in rendering the recently obtained medical opinion that it was less likely than not that either the current lumbar myofasciitis and mild degenerative changes or the chondromalacia of the knees was related to the events as described by the Veteran as happening in service.  

The Veteran also has not presented any medical evidence that tends to support her claim by causally relating the currently diagnosed back and knee disorders to an event or incident of  active service.  

As noted above, the July 2010 VA examiner provided a sufficient rationale in support of the opinion that addressed the Veteran's assertions of having recurrent episodes of back and knee manifestations after sustaining injuries in service.  For this reason, the VA examiner's opinion is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

In the absence of any persuasive evidence that the Veteran's current back and knee disorders are etiologically related to her period of active service, service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).


ORDER

Service connection for a claimed back disorder is denied.

Service connection for a claimed bilateral knee disorder is denied.


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


